PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/196,791
Filing Date: 20 Nov 2018
Appellant(s): Hassan, Ahmad



__________________
Marc S. Hanish, 42,626
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3 NOVEMBER 2021




(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 JUNE 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
As per the Final Rejection, dated 24 JUNE 2021:
Claims 1-20 pending
Claims 1-20 rejected under 35 §103 as being unpatentable over Schuba (US 20080071904), in view of Deridder (US 20100161795) in view of Wang (“Designing Scratchpad memory architecture with emerging STT Ram memory technologies”).  
With regard to the prior art rejection of independent claims 1, 8, 15: 
Examiner notes at the outset that Appellant appears to be primarily concerned with the “applying…” limitation, however, Examiner finds Appellant to have omitted or ignored pertinent parts of the rejection contained in the preceding limitation to the one identified on pages 7/8. The claimed limitations Examiner believes to be at the crux of the issue appear to be in pertinent part:
“obtaining…information about an interaction by a user…the information including a session identification having the property of uniquely identifying a first networking session in contrast to a second concurrent networking session in which the interaction occurred, and an item identification corresponding to the item interacted with, wherein a networking session is a set of activity occurring during a single connection between two end points; 
Applying k hash functions to a combination of the session identification and the item identifications, producing k indexes”


uses a session identifier, rather than the session identifier itself being a point of novelty. 
Examiner’s interpretation is supported at least at [0022] of the specification, which describes a series of steps that occur when an interaction is detected – “Specifically, a session identification and an item identification corresponding to the interaction are stored in the event queue 309. Each time an interaction occurs, the context driven services component 306 may then run a combination of the session identification associated with the interaction and the item.” At [0025] “…when a new session identification/item identification comes in, the same hash functions 310A-C, are applied to the given session identification and item identification and matched against the bloom filter 312.” Further, in exemplary paragraphs [0014, 0017, 0019] the session identification/session itself is merely a data point as collected and stored, rather than a point of novelty or the crux of the invention. In various parts of these paragraphs, the session identification can represent concurrent sessions, or multiple disparate sessions.  Put another way, the session identifier is a binary/arbitrary piece of information identifying a time period in which the interaction itself occurred. 
	In the rejection as mailed on 24 JUNE 2021, Examiner cites to Schuba for the bulk of the limitations. At [0112-0113] as cited for example, clicks are monitored with regard to an advertisement, but also, at [024, 0108-0109] the interaction itself could be a stock trade occurring in a given period. At [024-029], a “stream” is a period of time in which a given interaction or activity occurs – “a system that determines whether a pattern of data elements was observed in a stream of data. During operation, system receives a query which seeks to determine whether the pattern of data elements was observed in the stream of data. In response to the query, the system performs a number of lookups in an enhanced Bloom filter to determine whether the pattern of data elements was observed in the stream of data, wherein the enhanced Bloom filter includes multiple instances of a Bloom different time interval. If so, the system generates a notification that the pattern of data elements was observed.” 
Schuba further categorically discloses using a timestamp to determine if a specific, given activity, occurred during a specific, given interval at [024] “…stream of data is a stream of stock market transaction data, which includes timestamps, and the method is used to determine whether a stock or a derivative of a stock was traded during a specified time period.”
Schuba further teaches, in at least [028-029], applicability to events occurring in multiple time periods, or multiple types of events in a single period of interval: “…the pattern of data elements comprises multiple data elements which are observed in multiple time intervals…” and, “…the pattern of data elements comprises multiple data elements which are observed in a given time interval…” – i.e. the intervals as assigned are collected in the form of a stream of events, and the time periods may be multiple or singular. 
As partially quoted in the Final Office action, at [108-0109] Schuba categorically discloses using a timestamp to assign or determine in which interval an interaction takes place: 
 “[0108] The present invention can be used in conjunction with interval arithmetic to define time quanta for data items that are not self-quantized. For example, the present invention can be applied to stock market transactions. These data items typically contain timestamps. For example, individual stock trades executed in a stock market have a timestamp which indicates when the trade was executed. In this case, the Bloom filter is configured to run using intervals, such that multiple data items that map into the same interval are treated as equivalent. The number of elements in the bit vector and the length of time represented-by each time interval define an effective time period covered by the Bloom filter. For example, a bit vector with 127 bits, wherein each bit represents 10 seconds, results in about 20 minutes worth of trade activity that can be observed. Queries can then be executed against the Bloom filter which asks questions such as: "Have stock A and all of its derivates traded?" or "Have there been trades of stock A derivatives of more than 5,000 shares within 20 minutes of a transaction of stock A where the volume was 5,000 shares or more?"
[0109] Interval arithmetic is used on the timestamp for a given stock trade to determine in which time interval the given stock trade is placed. This allows for the use of programming languages supporting 
	To summarize, Schuba teaches using a timestamp to determine in which interval(s) an interaction occurs/occurred. Scuba teaches that multiple interactions may occur simultaneously in multiple intervals of varying length. 
	However, in the interest of compact prosecution, Examiner notes that while “interval” identification, or assigning an event TO a given time period is crucial to the functionality of Schuba, and while the reference clearly contemplates that multiple events/streams may occur concurrently, simultaneously, or independently, the reference does not explicitly disclose browsing sessions as specifically claimed, particularly in the context of “networking sessions.” E  Deridder, as cited, discloses a specific embodiment of a networking session, most notably at the far-left column of the chart in figure 3 and related text: 

    PNG
    media_image2.png
    610
    574
    media_image2.png
    Greyscale

	


	“Schuba and Deridder are analogous references, as both references disclose a means of tracking browser activities associated with a user, associated with a timestamp, specifically to determine future insights. One of ordinary skill in the art at the time of the filing of the invention would have been motivated to use the specific session identification as taught by Deridder in the user tracking of Schuba, as Deridder teaches a recent difficulty with tracking multiple sessions associated with a sole IP device or across multiple devices (see 003, 004). Deridder specifically discloses the use of such networking session identifiers “enable the identification of multiple, simultaneously active clients behind a NAT device and for distinguishing their individual network activity by tracking their respective sessions remain highly desirable.” (see 005). One of ordinary skill in the art would have found it obvious to incorporate the session tracking of Deridder with the interaction tracking of Schuba in order to obtain more granular data regarding the breakdown of sessions as compared to existing timestamps.”	
Continuing on to the second limitation identified above, Examiner finds the broadest reasonable interpretation, particularly in view of the preceding limitation, to require the use of a K hash function as applied to a combination of session/timing information, and information about the items the user has interacted with, in order to produce the k indexes as claimed. Examiner again notes that the interpretation/discussion of the session information in the claimed invention is at best a static data point collected, rather than in any way a point of novelty or crux of the purported invention. 
Schuba, within the same embodiment(s) cited to teach the consideration of recorded timing of interactions, then teaches using a combination of the time information as discussed above (i.e., timestamps and interval assignation), and the item information, in order to create a k index of the values – most notably at [figures 4a-d, 5a-d and related text]. At [069] “FIG. 4A illustrates an exemplary enhanced Bloom filter after a first data element is observed during a first time interval in accordance with an embodiment of the present invention. In this example, the Bloom filter includes bit array 402, which contains 16 rows and 16 columns (i.e., 16 time intervals). This exemplary Bloom filter uses three hashing functions (k=3).” [ 071] “In FIG. 4A, a first data element is received set of data elements observed from the stream of data, the hashing functions are applied to the given data element to generate a set of row indexes…” – i.e. the stream/time information is used with the data element (interaction) information, and these values are hashed to create a set of indexes. 
At [076] “In FIG. 4B, the current time interval corresponds to the second column in bit array 402. Hence, the time index points to the second column, and the elements of bit array 402 in the second column are unmarked during the second time interval (i.e., set to 0)”, and at [077] Note that since the whole row of bit array 402 is set when a data element is observed, the unmarking operation can occur at any time during a time interval without changing the functionality of the present invention. If a query is made to determine whether a data element is in the set of data elements, the query determines whether one or more entries in each row of the bit array that corresponds to row indexes generated by the hash functions for the data element is set to one. Thus, even if a data element is recorded during the second time interval before the second column is unmarked, and a query is subsequently made to determine whether the data element was observed after the second column is unmarked, the present invention produces the correct result. 
Continuing on, Figs 4c/4d describe a plurality of time intervals being compared to the elements in the hash process in order to determine the indexes as described above, with [081] contemplating that the intervals need not all be represented in the hash process if no such data exists: “FIG. 4D illustrates the exemplary enhanced Bloom filter of FIG. 4C after a tenth time interval has elapsed in accordance with an embodiment of the present invention. In this example, no data elements were observed between the fourth and the tenth time intervals.” To phrase another way,  each iteration as reflected in these figures/disclosed paragraphs represents a hashed value of the time interval itself as compared to the interaction/data element interacted upon. Examiner further notes that this relationship between occurrence and interval is similarly, crucial to the functionality of Schuba. 




The Arguments as per independent claims 1, 8, 15: 
The prima facie case under 35 USC §103.
Turning to Appellant’s more specific remarks, beginning on page 7, Examiner again reiterates Appellant has focused only on a sole limitation without discussion regarding the interpretation of the terms therein as provided by Examiner above. Appellant further appears to fixate only on a single term used in a single line of the rejection, rather than instead providing discussion as to any alleged differences between the claims at hand and the cited prior art. 
Examiner is unclear what is meant by the assertion of a lack of a prima facie case under 35 USC §103, particularly as Appellant does not seem clear on the argument to be presented. At the very least, Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 	Schuba, as discussed, uses a combination of the relationship between the timing of an interaction and the interaction itself in the execution of the hash. Examiner clearly identified that Schuba, while teaching various means of tracking the timing of an interaction, and using a timestamp to assign an interval in which an interaction occurred, does not specifically teach a session identifier as claimed – instead, Deridder is relied upon for the specific feature only of the session identifier. Per the above discussion and Appellant’s own specification, the session identifier is nothing more than a binary value indicating an interval in which an interaction occurred. The rejection was written in a way to convey that Schuba as cited teaches nearly each and every limitation, and at least contemplates the relationship of timing to the interaction, but does not teach a session identifier. Appellant completely ignores the portions of the rejection that discuss this extensively – in particular, the time. Examiner indicated the [timestamped period] to be a careful indication that Schuba relies on interval assignation, which arguably constitutes a session identifier to the extent Appellant claims or even discusses the session identifier, but that a session identifier was not per se present in the reference. The rejection itself is very clear in that regard, and was a clear attempt at compact prosecution by the Examiner – Appellant’s suggestion of a typo fails at least in view of the prosecution history and remarks made by Examiner on the record.  As such these remarks are an 

The application of k hash functions to a combination of values. 
On page 8, Appellant asserts that Scuba does not disclose the use of a k hash as cited. Examiner respectfully disagrees. Appellant begins by yet again, ignoring the rejection as written as a whole. There is no typo, Appellant is merely trying to infer one instead of addressing the rejection itself. 
Cited portions of Schuba have been provided above; there is no assertion anywhere in the rejection or the reference that the timestamp itself is hashed. Instead, as clearly explained above, a value representative of the time interval in which the interaction occurs is hashed with the identifier of the object in question in order to create an index using a k-hash value. Appellant is instead attempting to refer to embodiments of the reference clearly not cited in the rejection. Schuba clearly addresses Appellant’s unclaimed hypothetical on page 9 – Schuba specifically discloses that each hash for each interaction occurring in a given period a hash is created. Instead of focusing on the claim language at hand, Appellant instead is attempting to at best argue some sort of intended use or result rather than the limitations themselves. Appellant is seeking an interpretation that is just simply not required by the claim language. that Similar to the session identification arguments presented with regard to this limitation, Appellant’s specification provides no disclosure beyond merely alleging the use of a K-hash, rather than some elaborate result as argued. 
Appellant’s arguments regarding the use of a timestamp are further found unpersuasive – Examiner has at no point asserted the timestamp itself is hashed, rather the interval determined from the timestamp is subsequently made a part of the hashed value. This is again, evident from the paragraphs provided above. Similarly, Appellant’s arguments regarding the hash itself necessarily fail, as again, Schuba clearly teaches that a hash is generated, per occurrence per time interval. As noted in prior prosecution, if Appellant seeks a narrower interpretation of the claim limitations, the language should reflect as such. 
Finally, in response to Appellant's vague arguments against the references individually, on page 10,one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 as written in the rejection. 

The combination of Schuba and Deridder
Appellant yet again incorrectly, particularly in view of the prosecution history, asserts a typo is present. Appellant is clearly attempting to rely on this fallacy rather than the merits of the rejection or the claims themselves. At no point anywhere in the rejection is the timestamped period inferred to be a timestamp per se. Examiner is further unclear as to how the paraphrased [timestamped period] could possibly be construed to represent a single timestamp, and as such, the majority of the remarks on page 10 are wholly unpersuasive. Schuba, as cited in the final rejection and provided above, is carefully cited to teach the claimed features, and a relationship between the interval in which an interaction occurred and the object of the interaction itself. This is abundantly clear from the cited portions – a timestamp is used to assign a period/stream of activity in which the event occurred. This interval/period, which is identified as its own period/interval, is used to execute the hash of the values. Deridder is, as discussed both above and in the final rejection, carefully and explicitly cited to teach the session identifier as claimed – a specific value that is, per Appellant’s own specification, a value that is at best collected and binary rather than any point of novelty. 
Particularly telling as to the validity of Appellant’s arguments regarding this point is that lieu of discussing the rejection and the cited portions of Deridder, Appellant instead chooses to perpetuate an incredibly narrow and blatantly wrong interpretation of the claims, rejection, and the application of the cited reference.  As such these arguments are wholly unpersuasive. 
	
The Arguments as per dependent claims 2, 9, 16: 
Exemplary claim 2 recites: “Wherein the operations further comprise in response to a determination that the value of bits corresponding to the k indexes are not all set to one, setting all the values of the bits corresponding to one”  
Examiner interprets this limitation to merely require the values of all indexes to bet set to “1”. The claim provides no further disclosure as to what “not one” is – only that the end result is that the indexes themselves are 
Schuba as cited in the final action, in particular [070-073, 085-088] discloses that when a value is initially received it may be set to a default value of 0 or 1 – at [071] “…a first data element is received during a first time interval and the three hashing functions generate three row indexes 2, 7, and 15. In one embodiment of the present invention, all elements in the rows that correspond to the row indexes generated from the hashing functions are set to 1.”  Examiner further notes [0073] discloses a description regarding the relationship between the element id, the stream period, and the setting of the value of the bit to 1:  “In one embodiment of the present invention, the given data element is in the set of data-elements observed from the stream of data if, for each row that corresponds to the row indexes generated by the hash functions, one or more elements in each row is set to 1 (i.e., true). Note that since bit array 402 represents a specified time period (defined by the length of time for each time interval and the total number of time intervals), querying bit array 402 to determine whether the given data element was observed is the same as determining whether the given data element was observed during a time period covered by bit array 402.”
Appellant argues that Schuba does not “look at” the values – a determination does not necessitate a “look” at the values, only that the values are set to “1” as claimed. Appellant goes on to further mischaracterize the reference, without particularly explaining the differences in the cited portions as compared to the claim limitations themselves. 
Appellant appears to base the entire brief on the allegation of a typo, and further argues numerous hypotheticals and/or interpretations that are simply not required per the claimed limitations. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        
Conferees:
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622      

/Vincent Millin/
Appeal Practice Specialist


                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.